Case: 11-40226     Document: 00511851192         Page: 1     Date Filed: 05/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 10, 2012
                                       No. 11-40226
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHARLES STEPHEN DROUIN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:09-CR-1055-1


Before GARZA, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        A jury convicted Charles Stephen Drouin of possession with intent to
distribute more than 292 kilograms of marijuana in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(B). Drouin contends that the evidence was insufficient to
support his conviction because the Government failed to prove that he had
knowledge of the presence of the marijuana found in the truck that he was in
driving when he was stopped.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40226   Document: 00511851192     Page: 2   Date Filed: 05/10/2012

                                 No. 11-40226

      Drouin moved for judgment of acquittal at the close of the Government’s
case and again at the close of all evidence, thereby preserving his challenge to
the sufficiency of the evidence. United States v. Olguin, 643 F.3d 384, 393 (5th
Cir. 2011). Accordingly, we review de novo “to determine whether a rational jury
could have found the essential elements of the offense beyond a reasonable
doubt.” Id. In evaluating the sufficiency of the evidence, this court views all
evidence, draws all reasonable inferences, and makes all credibility
determinations in the light most favorable to the verdict. United States v.
Mendoza, 522 F.3d 482, 488 (5th Cir. 2008).
      “Knowledge can be inferred from control of the vehicle in some cases;
however, when the drugs are hidden, control over the vehicle alone is not
sufficient to prove knowledge.” Id. at 489 (internal quotation marks omitted).
“In a hidden compartment situation, this Court requires other circumstantial
evidence that is suspicious in nature or demonstrates guilty knowledge.” Id.
(internal quotation marks omitted).
      Viewing the evidence in the light most favorable to the verdict, a rational
jury could have found that the Government proved the essential elements of the
offense of possession of marijuana with intent to distribute beyond a reasonable
doubt. Drouin’s nervousness when questioned by the government agents, his
avoiding eye contact with them, and his hesitance and evasive responses to their
questions; the value of the drugs found in the truck (estimated to be worth
$565,000); and the fact that some of the drugs were found in an open
wheelbarrow and that Drouin had the keys to the toolboxes where the rest of the
drugs were found, was sufficient circumstantial evidence of Drouin’s guilty
knowledge. See United States v. Villarreal, 324 F.3d 319, 324-25 (5th Cir. 2003);
United States v. Gonzalez-Lira, 936 F.2d 184, 192 (5th Cir. 1991); United States
v. Diaz-Carreon, 915 F.2d 951 (5th Cir. 1990); see also United States v. Rivera,
444 F. App’x 774, 781-83 (5th Cir. 2011).
      The conviction is AFFIRMED.

                                       2